DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s preliminary amendment filed June 4, 2018.   Claims 1-7 have been canceled without prejudice. Claims 8-25 are pending and an action on the merits is as follows.	

	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 8, 10 and 11 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claim 8 line 5: “each floor position” 
Claim 8 line 6: “the elevator” 
Claims 10 and 11 line 7: “the samplings by linear interpolation”
Claim 8 is objected to because of the following informalities:  
lines 25-26: “the corrected remaining distance” should be changed to state “the corrected first remaining distance” for consistency


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 includes the limitation “a controller to control a travel of the elevator based on”.  However the claim previously describes a car which undergoes movement, where the car is part of an elevator. It is unclear whether applicant intends to reference to movable car, or whether the elevator is intended to be movable as well as the car.  For examining purposes, this limitation is interpreted as stating “a controller to control a travel of the car based on”.  
Claims 10, 11, 18-21 include limitations pertaining to “the (previously estimated) expansion and contraction amount of the governor rope”.  However there is a lack of antecedent basis for the contraction amount of the governor rope, as the claims previously only describe an expansion amount of the governor rope.  It is unclear whether applicant intends to reference the expansion of the governor rope, or introduce a new movement to the governor rope.  For examining purposes, these limitations are 
Claims 9, 12-17 and 22-25 depend from at least claim 8 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 10,399,820 B2) in view of Washio et al. (US 2012/0292136 A1).
Claim 8: Roberts et al. discloses an elevator control device, where a machine encoder (42) outputs a machine position, landing floor indicator signals are provided according to different floor positions in a building and a detector detects the landing floor indicator signals along with movement of the car (column 3 lines 46-61).  A controller controls a travel (releveling) of the car based on output from the machine encoder and a 
However Washio et al. teaches an elevator control device, where a governor (14) is shown in FIG. 1 to include a governor rope (17) and a governor sheave (15), an rpm 
Given the teachings of Washio et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control device disclosed in Roberts et al. with providing a governor to include a governor rope and a governor sheave, an rpm detector to be provided to the governor such that the output rpm is according to rotation of the governor, the landing floor indicator to be a landing plate, where a landing-plate detector provided to a car, detects the landing plate along with movement of the car, and a plate access detector to detect a change of a state of the landing-plate detector from a state under which the landing plate is not detected to a state under which the landing plate is detected as an access state.  Doing so would provide position and speed signals independent of a drive controller, which “monitors whether or not the speed of the car reaches a predetermined overspeed level” as taught in Washio et al. (page 3 ¶ [0041]), where the car can be detected to be in a door zone “in which a passenger can safely board and deboard the car” (page 2 ¶ [0033]).
Claim 9: Roberts et al. modified by Washio et al. discloses an elevator control device as stated above, where an ideal remaining-distance storage memory stores in advance an ideal remaining distance corresponding to fixed distances between landings, in order to properly land the car on destination floors with respect to an ideal deceleration rate and a predetermined time interval, such that the second remaining-distance calculator refers to the ideal remaining distance in accordance with the achievement of the access state (passing adjacent landings) to output the second remaining distance, as is recognized in the art.
Claims 10 and 11: Roberts et al. modified by Washio et al. discloses an elevator control device as stated above, where the controller is disclosed in Roberts et al. to include an expansion-and-contraction amount storage memory to sample the estimated expansion amount at a preset time interval to store the sampled expansion amount as an expansion-and-contraction amount storage value (column 4 lines 33-34), and the expansion-and-contraction amount corrector calculates the expansion amount of the governor rope between samples by linear interpolation of the stored expansion-and-contraction amount storage value, as can be seen from FIG. 3
Claims 12 and 13: Roberts et al. modified by Washio et al. discloses an elevator control device as stated above, where the expansion-and-contraction amount corrector is disclosed in Roberts et al. to correct the first remaining distance by using the expansion-and-contraction amount storage value obtained when the access state to the landing plate is achieved (passing an adjacent landing) during travel (column 4 lines 33-40).
Claims 14-17: Roberts et al. modified by Washio et al. discloses an elevator control device as stated above, where the expansion-and-contraction amount storage memory is disclosed in Roberts et al. to store the expansion-and-contraction amount storage value for each floor on which the landing plate is provided (column 4 lines 1-5).  Data corresponding to a height of each landing is stored with reference to a bottom floor, as is known in the art.  The expansion-and-contraction amount corrector then would read the expansion-and-contraction amount storage value according to a height at which the car is positioned from a bottom floor, to correct the first remaining distance, as is recognized in the art.
Claims 18-21: Roberts et al. modified by Washio et al. discloses an elevator control device as stated above, where the expansion-and-contraction amount estimator is disclosed in Roberts et al. to calculate a value obtained by adding the correction value and the first remaining distance and estimates (predicts) a latest expansion amount with respect to a previously estimated expansion amount (column 4 lines 42-43).
Claims 22-25: Roberts et al. modified by Washio et al. discloses an elevator control device as stated above, where the expansion-and-contraction amount storage memory has a function of transmitting data, including the expansion-and-contraction amount storage value to an external mass storage device (computer 38), as can be seen from FIG. 3 (column 3 lines 61-64).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             November 20, 2021